                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

IN RE: METHOD OF PROCESSING                )
ETHANOL BYPRODUCTS AND                     )
RELATED SUBSYSTEMS (‘858) PATENT           )     No. 1:10-ml-2181-RLM-DML
LITIGATION                                 )
                                           )
RELATED CASES:                             )
1:10-cv-00180-LJM-DML                      )
1:10-cv-08000-LJM-DML                      )
1:10-cv-08001-LJM-DML                      )
1:10-cv-08002-LJM-DML                      )
1:10-cv-08003-LJM-DML                      )
1:10-cv-08004-LJM-DML                      )
1:10-cv-08005-LJM-DML                      )
1:10-cv-08006-LJM-DML                      )
1:10-cv-08007-LJM-DML                      )
1:10-cv-08008-LJM-DML                      )
1:10-cv-08009-LJM-DML                      )
1:10-cv-08010-LJM-DML                      )
1:13-cv-08012-LJM-DML                      )
1:13-cv-08013-LJM-DML                      )
1:13-cv-08014-LJM-DML                      )
1:13-cv-08015-LJM-DML                      )
1:13-cv-08016-LJM-DML                      )
1:13-cv-08017-LJM-DML                      )
1:13-cv-08018-LJM-DML                      )
1:14-cv-08019-LJM-DML                      )
1:14-cv-08020-LJM-DML                      )

                       AMENDED OPINION AND ORDER

      The court notes calculation errors as to the amounts awarded to Blue Flint

Ethanol, LLC; Heartland Corn Products, LLC; and United Wisconsin Grain

Producers, LLC. Additionally, Cleantech and Pacific Ethanol, Inc. agreed that the

parties understated a reduction and asked the court to amend the amount taxed

against Cleantech under Pacific Ethanol, Inc.’s bill of cost. Finally, Cleantech

asks the court to amend its order as to ICM’s exemplification and copying costs.


                                       1
ICM’s exhibit attached to the bill of cost identified the copying costs with varying

levels of specificity, sometimes specifically listing it with entries such as “Xact

Data Discovery- printing discovery responses from Cleantech” and other times

with more vague entries such as “Outside Copy Charges- Xact Data Discovery”.

The court will tax Cleantech for the exemplification and copying charges which

ICM sufficiently identified for the court to determine the content or purpose.

Accordingly, the court amends Doc. No. 1925 as follows:

Blue Flint Ethanol, LLC
 Objection                           Response           Ruling
 Service of summons or subpoena      Contested          Reduce by $590
 No costs for depo transcripts/      Contested          Reduce by $29,539.57
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                         Contested          Reduce by $9,145
 Printing                            Agreed             Award in full
                                     Total reduction    $39,274.57
                                     Total Award        $12,884.72

Heartland Corn Products, LLC
 Objection                           Response           Ruling
 Service of summons or subpoena      Contested          Reduce by $60.75
 No costs for depo transcripts/      Contested          Reduce by $3,217.08
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                         Contested          Reduce by $2,573.77

 Printing                            Partially Agreed, Reduce by $1,063.68
                                     partially
                                     Contested
                                     Total reduction   $ 6,915.28
                                     Total Award       $ 8,814.77




                                         2
United Wisconsin Grain Producers, LLC
 Objection                       Response             Ruling
 Service of summons or subpoena Contest               Reduce by $60.75
 No costs for depo transcripts/ Contest               Reduce by $8,944.29
 reduced to $3.65 per page for
 original and $0.90 per page for
 certified
 Video depos                     Contest              Reduce by $3,091.27

Printing                          Partial    agree, Reduce by $1,378.43
                                  partial contest
                                  Total reduction   $13,270.77
                                  Total Award       $2,926.62

Pacific Ethanol, Inc.
 Objection                         Response           Ruling
 Deposition      transcripts   for Contest            Award in full
 Charlie O’Brien
 E-discovery services             Agree               Reduce to 42.50
 Pacer fees                       Withdrawn           Reduce by $209.90
 Research                         Withdrawn           Reduce by $5,143.90
 Fees to the clerk                Withdrawn           Reduce by $20
 Mediation                        Withdrawn           Reduce by $518.64
 Phone conference                 Withdrawn           Reduce by $379.63
 Travel and accommodation         Withdrawn           Reduce by $872.60
                                  Total reduction     $51,064.67
                                  Total Award         $986.56

ICM, Inc.
 Objection                       Response             Ruling
 Service of summons or subpoena Contest               Reduce by $1,110
 Costs incidental to depositions Contest              Award in full

No costs for depo transcripts/    Contest             Reduce by $55,242.35
reduced to $3.65 per page for
original and $0.90 per page for
certified
Video depos                       Contest             Reduce by $33,033.50
Witness fees                      Contest             Reduce by $46.44
Printing                          Partial    agree,   Reduce by $62,687.99
                                  partial contest
                                  Total reduction     $151,010.28
                                  Total Award         $48,658.6


                                      3
      SO ORDERED

      ENTERED: March 24, 2020


                                         /s/ Robert L. Miller, Jr.
                                        Judge, United States District Court



Distribution:
All Electronically Registered Counsel




                                          4
